GRAVES, Judge.
Appellant was charged with theft of cattle and found guilty *623by the jury, and assessed a penalty of two years in the state penitentiary.
The testimony seems to be clear relative to appellant’s guilt of the offense charged.
None of the purported bills of exception can be considered by us, it being shown from the judge’s qualification thereto that no objections nor exceptions were made or taken to the action about which complaint is made.
No error appearing in the record, the judgment will be affirmed.